Case 8:18-bk-13311-CB         Doc 254 Filed 02/21/19 Entered 02/21/19 11:47:19               Desc
                                Main Document    Page 1 of 4

  1   GARRICK A. HOLLANDER – State Bar No. 166316
      ghollander@wcghlaw.com
  2   WINTHROP COUCHOT
      GOLUBOW HOLLANDER, LLP
  3   1301 Dove Street, Suite 500
      Newport Beach, CA 92660
  4
      Telephone: (949) 720-4100
  5   Facsimile: (949) 720-4111

  6   Counsel to the Official Committee of Creditors Holding
      Unsecured Claims for Ruby’s Diner, Inc.
  7
                                  UNITED STATES BANKRUPTCY COURT
  8
                                   CENTRAL DISTRICT OF CALIFORNIA
  9
                                            SANTA ANA DIVISION
 10   In re:                                            Case No. 8:18-bk-13311-CB
 11   RUBY’S DINER, INC., a California                  Chapter 11
      corporation,
 12                                                     (Jointly administered with Case Nos. 8:18-bk-
                   Debtors and
                   Debtors in Possession.               13197-CB; 8:18-bk-13198-CB;
 13
                                                        8:18-bk-13199-CB; 8:18-bk-13200-CB; 8:18-bk-
 14                                                     13201-CB; and 8:18-bk-13202-CB)
           Ruby’s Diner, Inc.
                                                        CREDITOR COMMITTEE’S JOINDER IN
 15                                                     SUPPORT OF DEBTORS’ MOTION FOR
           Ruby’s SoCal Diners, LLC
 16                                                     EXTENSION OF PLAN EXCLUSIVITY
               Ruby’s Quality Diners, LLC               DEADLINES
 17                                                     Date: February 20, 2019
               Ruby’s Huntington Beach, Ltd.
 18                                                     Time: 10:00 a.m.
               Ruby’s Laguna Hills, Ltd.                Place: Courtroom 5D
 19
               Ruby’s Oceanside, Ltd.
 20
               Ruby’s Palm Springs, Ltd.
 21
           All Debtors
 22
                The Official Committee of Creditors Holding Unsecured Claims in the Chapter 11 case of
 23
      Debtor Ruby’s Diner, Inc. (the “Committee”) hereby joins in support of the granting of the plan
 24
      exclusivity deadlines in favor of the above-referenced Chapter 11 debtors (collectively, the
 25
      “Debtors”) for the reasons stated herein.
 26
                The Committee believes that granting plan exclusivity to the Debtor at this time, without
 27
      prejudice to parties being able to come in and seek termination of plan exclusivity, if appropriate,
 28
      will not prejudice, but actually serve the best interests of creditors. The Committee is aware of
      Opus Bank’s concerns, however, denying the Debtors plan exclusivity will not resolve its concern,
                                  MAINDOCS-#238196-v1-Ruby_s_Committee_s_Comments_to_Plan_Exclusivity.doc
Case 8:18-bk-13311-CB        Doc 254 Filed 02/21/19 Entered 02/21/19 11:47:19                 Desc
                               Main Document    Page 2 of 4


  1   but rather heighten it. As everyone is aware, the Committee has been marketing the Debtors’
  2   assets for months and continues to do so, and is fully aware of those parties who represent
  3   potential purchasers. If the Committee receives a better offer than the current proposal, it has
  4   multiple avenues to seek approval of such an offer. Counsel for the Committee continues to
  5   advise counsel for the Debtors about the possible overbid scenario, and the Debtors recognize their
  6   fiduciary duty to maximize value for creditors. While the Committee is hopeful that a party will
  7   step up and pay more for the Debtors’ assets than the deal the Debtors have reached with Mr.
  8   Craig, there is no such party at this point in time.
  9          The Committee is confident about two things relative to plan exclusivity: (i) that the Court
 10   would be amenable to terminating plan exclusivity or take such other actions as appropriate at the
 11   time that a buyer offers to purchase the Debtors’ assets for a price that provides greater or better
 12   value to creditors; and (ii) opening up the playing field for multiple plans at this time could only
 13   potentially increase unnecessarily the administrative expense in these cases.
 14          Based on the foregoing, the Committee submits that plan exclusivity has no restrictive
 15   effect on any party seeking to terminate plan exclusivity or take such other action to consummate a
 16   deal that provides greater value for creditors…at such time it is appropriate. Denying plan
 17   exclusivity could, however, create chaos and increased administrative expense. Accordingly, the
 18   Committee respectfully requests that the Court grant the extension of plan exclusivity.
 19   DATED: February 21, 2019                       WINTHROP COUCHOT
                                                     GOLUBOW HOLLANDER, LLP
 20
 21
                                                     By: /s/ Garrick A. Hollander
 22                                                         Garrick A. Hollander
                                                     Counsel to the Committee of Creditors
 23                                                  Holding Unsecured Claims for Ruby’s Diner, Inc.
 24
 25
 26
 27
 28


                                                         -2-
                                                                                                    238196
Case 8:18-bk-13311-CB         Doc 254 Filed 02/21/19 Entered 02/21/19 11:47:19                       Desc
                                Main Document    Page 3 of 4


  1                                 PROOF OF SERVICE OF DOCUMENT
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
  2   address is: 1301 Dove Street, Suite 500, Newport Beach, CA 92660.
  3   A true and correct copy of the foregoing document entitled: CREDITOR COMMITTEE’S
      JOINDER IN SUPPORT OF DEBTORS’ MOTION FOR EXTENSION OF PLAN
  4   EXCLUSIVITY DEADLINES will be served or was served (a) on the judge in chambers in the form
      and manner required by LBR 5005-2(d); and (b) in the manner stated below:
  5
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
  6   Pursuant to controlling General Orders and LBR, the foregoing document will be served by the court
      via NEF and hyperlink to the document. On February 21, 2019, I checked the CM/ECF docket for this
  7   bankruptcy case or adversary proceeding and determined that the following persons are on the
      Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
  8
          Service information continued on attached page
  9   2. SERVED BY FIRST CLASS MAIL: On February 21, 2019, I served the following persons
      and/or entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a
 10   true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid,
      and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
 11
      be completed no later than 24 hours after the document is filed.
 12     Croudace & Dietrich LLP                                Kate Napoli
        2151 Michelson Drive Suite 162                         19512 Pompano Lane #108
 13
        Irvine, CA 92612                                       Huntington Beach, CA 92648
 14     Pachulski Stang Ziehl & Jones LLP
        650 Town Center Drive Suite 1500
 15     Costa Mesa, CA 92626
 16       Service information continued on attached page
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
 17   TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
      F.R.Civ.P. 5 and/or controlling LBR, on _, 2019. I served the following persons and/or entities by
 18   personal delivery, overnight mail service, or (for those who consented in writing to such service
      method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
 19
      declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24
 20   hours after the document is filed.
          Service information continued on attached page
 21
      I declare under penalty of perjury under the laws of the United States that the foregoing is true and
 22   correct.
      February 21, 2019      Jeannie Martinez                                /s/ Jeannie Martinez
 23    Date                     Printed Name                                 Signature
 24
 25
 26
 27
 28


                                                            -3-
                                                                                                           238196
Case 8:18-bk-13311-CB    Doc 254 Filed 02/21/19 Entered 02/21/19 11:47:19        Desc
                           Main Document    Page 4 of 4


  1   NEF SERVICE LIST
  2
            George B Blackmar gblackmar@bpslaw.net
  3         Dustin P Branch branchd@ballardspahr.com,
             carolod@ballardspahr.com;hubenb@ballardspahr.com;Pollack@ballardspahr.com
  4         Meghan Canty mcanty@tocounsel.com, lhyska@tocounsel.com
            Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
  5         Alan J Friedman afriedman@shbllp.com, lgauthier@shbllp.com
            Eric J Fromme efromme@tocounsel.com,
  6
             lchapman@tocounsel.com;sschuster@tocounsel.com
  7         Richard H Golubow rgolubow@wcghlaw.com,
             pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
  8         Michael J Hauser michael.hauser@usdoj.gov
            Garrick A Hollander ghollander@wcghlaw.com,
  9          pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
 10         Lillian Jordan ENOTICES@DONLINRECANO.COM,
             RMAPA@DONLINRECANO.COM
 11         David S Kupetz dkupetz@sulmeyerlaw.com,
             dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com
 12         William N Lobel wlobel@pszjlaw.com,
             nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
 13         Robert S Marticello Rmarticello@swelawfirm.com,
 14          csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
            Jessica G McKinlay mckinlay.jessica@dorsey.com
 15         Malcolm D Minnick dminnick@pillsburylaw.com, m.minnick@comcast.net
            Ernie Zachary Park ernie.park@bewleylaw.com
 16         Valerie Smith claims@recoverycorp.com
            United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
 17
            Matthew S Walker matthew.walker@pillsburylaw.com,
 18          candy.kleiner@pillsburylaw.com
            Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                -4-
                                                                                     238196
